This is a petition for the termination of parental rights. The natural father of the child lives in Savai'i and the natural mother is believed to be in California. Both were served by publication and there is ,no evidence that either had actual notice of this proceeding.
We are not convinced that the termination of parental rights would be in the best interest of the child. The petitioner, who is the child's great-aunt, is almost 68 years old and is a widow. Financial support for the petitioner's household is primarily provided by a grown daughter and her husband. The child's natural parents are in their thirties. Moreover, it appears that on several matters the petitioner was not truthful in her *108testimony before the Court. This casts into doubt the petitioner's testimony concerning her current inability to contact the natural parents and their earlier willingness to let the child be raised by petitioner. On the present record we cannot say that the proposed change in the child's status would be of any particular benefit to the child.
The petition is denied.